DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 in multiple instances includes the limitations of “iteratively” performing various operations in addition to “iteratively generating a user learning profile…by modeling with a linear regression matrix” (emphasis added).  However, Applicant’s (published) specification only provides written description support for “generating a user learning profile…by modeling with a linear regression matrix” at paragraph 47 and does not provide written description support for these other operations being claimed to being performed “iteratively”.  In terms of its BRI, “Iteratively” is not specifically defined in Applicant’s specification, nor is it a term of art, and one dictionary definition of “iterative” is “utilizing the repetition of a sequence of operations or procedures” (https://www.merriam-webster.com/dictionary/iterative).  And Applicant’s specification does not provide written description support for programming a computer such that it is capable of performing a process whereby it involving 
[repeatedly] “collecting instances of learning data…”; [then]
[repeatedly] “analyzing the collected instances…”; [then]
[repeatedly] “producing one or more courses recommendations…”; [then]
[repeatedly] “presenting an updated user learning profile…”.
Instead, all of these operations are disclosed as occurring a single time.  See, e.g., Figure 2-3 in Applicant’s specification.  Disclosure of a computer program performing a process whereby each of these operations is performed singularly does not provide written description support for a computer program performing a process whereby each of these operations is performed multiple times and in series.
	Claims 26-27 likewise repeatedly claim the limitation of “iteratively” and, likewise, there is no written description support for these limitations, for the same reason as just stated supra.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, and 15-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 6-7, and 15-29 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity and/or mathematical concepts.

In regard to Claims 1, 15, and 29, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, comprising:
collecting […] instances of user learning data and user personal data for a user, by [analyzing] data sources as authorized by the user, wherein the […] data sources for the user personal data includes calendar records of the user and social media networks to which the user subscribes;
analyzing […] the collected instances the user learning data and the user personal data for common attributes in the collected instances, comprising
extracting time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of educational programs […];
generating […] a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix, the generating comprising extracting relationships amongst time related attributes and course related attributes of the user learning data and the user personal data, forming an entry of the user learning profile based on each of the relationships amongst the time related attributes and the course related attributes common in the user learning data and the user personal data, based on results from the extracting, wherein the user learning profile includes one or more entry including the entry, setting parameters and predictors in the linear regression matrix with respectively selected attributes in the one or more entry of
the user learning profile, wherein response variables in the linear regression matrix
indicate predictive probabilities of respective entries in the user learning profile on
outcomes of candidate courses that are respectively comparable to courses represented in the entries, calculating a predictive probability of the entry in the user learning profile for a candidate course that is comparable to a course represented by the entry, wherein the candidate course is a member of a set of candidate courses;
producing […] course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base, wherein the user-topic preferences indicate a preconfigured number of levels of interest on respective topics by the user, the interest is weighed based on one or more job and hobby of the user and a frequency of selection by the user of each topic amongst the topics, wherein the course recommendation from the producing includes the candidate course, adjusting the predictive probability of the entry from the calculating by multiplying respective weights corresponding to preconfigured values for a selected attribute in the user learning profile in a weight scheme for the user learning profile, wherein the weight scheme specifies sets of values for respective attributes in the user learning profile and respective weights corresponding to each value in for respective attributes, determining respective ranks for each of the one or more entry in the user learning profile, based on respective predictive probabilities of the one or more entry in the user learning profile from the adjusting, ordering the entries in the user learning profile according to the determined ranks to have the one or more entry in the user learning profile accessed in order of predictive probabilities associated with respective entries; and recording the user learning profile from the ordering as the latest
user learning profile for the user […], wherein the user learning profile include attributes of topic, year of completion, delivery, duration, sentiment, and life event, and wherein the weight scheme is specified for the year of completion attribute that reduces a predictive probability associated with an aged entry by use of the year of completion attribute;
presenting […] the user learning profile and the course recommendation to the user, wherein the course recommendation includes predicted performance by the user for each of candidate courses presented in the course recommendation; and
updating […] the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation.
In regard to Claims 1, 15, and 29, the claims are also directed to an abstract idea of employing mathematical concepts in terms of employing a linear regression matrix.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more processor operatively coupled to an educational advisory system, employing data mining, digital data, employing cognitive analytics tools, employing natural language processing tools, a memory, one or more processors in communication with memory, and/or program instructions, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more processor operatively coupled to an educational advisory system, employing data mining, digital data, employing cognitive analytics tools, employing natural language processing tools, a memory, one or more processors in communication with memory, and/or program instructions, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification and text regarding same and also see, e.g., p22 specifically in regard to employing cognitive analytics and/or natural language processing tools.

	
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20180247549 A1 by Martin et al (“Martin”).
In regard to Claim 1, Martin discloses a computer implemented method, comprising: 
collecting, by one or more processor operatively coupled to an educational advisory system, instances of user learning data and user personal data for a user, by use of data mining from digital data sources as authorized by the user, wherein the digital data sources for the user personal data includes calendar records of the user and social media networks to which the user subscribes; 
(see, e.g., p68 and 158-159);

analyzing, by the one or more processor, the collected instances the user learning data and the user personal data for common attributes in the collected instances, comprising 
extracting time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of educational programs by use of cognitive analytics tools and natural language processing tools;
	(see, e.g., 78-79);
generating, by the one or more processor, a user learning profile for the user based on the result from the analyzing by modeling with a linear regression matrix; 
(see, e.g., p84, 93 and 125-126 in regard to generating the student’s PLM by back propagating the student’s answers to suggestions or recommendations provided to the student by logistic regression analysis);

producing, by the one or more processor, one or more course recommendation based on the generated user learning profile, user-topic preferences provided by the user, and contents of an educational knowledge base, wherein the user-topic preferences indicate a preconfigured number of levels of interest on respective topics by the user, the interest is weighed based on one or more job and hobby of the user and a frequency of selection by the user of each topic amongst the topics; 
(see, e.g., F11, 1110);
presenting, by the one or more processor, the user learning profile and the course recommendation to the user, wherein the course recommendation includes predicted performance by the user for each of candidate courses presented in the course recommendation; and
(see, e.g., F5, 502); 
updating, by the one or more processor, the user learning profile, the user-topic preferences, and selected contents of the educational knowledge base that are affected by a feedback from the user, on the user learning profile and on the course recommendation
(see, e.g., F11, 1114 and p103).
In regard to Claims 6-7, Martin discloses these limitations.  See, e.g., p68.
In regard to Claims 21-23, Martin discloses these limitations.  See, e.g., p124-126.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
In regard to Claim 15, with the exception of the limitations claimed in regard to performing the operations “iteratively”, see rejection of Claim 1 made supra which otherwise claims the same limitations as Claim 15.  In regard to “iteratively” to the extent that the BRI of this limitation includes that the claimed operations must be performed “repeatedly”, duplication of parts does not distinguish over prior art.  See MPEP 2144.04(VI)(B).  Therefore, it would have been obvious to have programmed a computer to repeatedly perform the steps otherwise taught by Martin.
In regard to Claims 16-18, Martin teaches these limitations.  See, e.g., p124-126.
In regard to Claims 19-20, Martin teaches these limitations.  See, e.g., p68.

In regard to Claim 25, Martin teaches these limitations in regard to collecting data regarding historical courses (see, e.g., p68-70), ranking those courses in relation to learning data and personal data by performing a regression analysis and weighting/raking the relationships between these datum (see, e.g., p93), and then producing a course recommendation with a candidate course based on that regression analysis (see, e.g., F5, 502).



Response to Arguments
Applicant’s arguments in its instant Remarks in regard to the rejections made under 35 USC 101 are identical to and/or substantially the same as those made by the Applicant in its Remarks dated 5/9/22, which were addressed by the responses made in the Office action dated 5/12/22, which are herein incorporated by reference.
Applicant’s arguments on pages 54-79 in its instant Remarks in regard to the rejections made under 35 USC 102 are identical to and/or substantially the same as those made by the Applicant in its Remarks dated 5/9/22, which were addressed by the responses made in the Office action dated 5/12/22, which are herein incorporated by reference.
Applicant’s additional arguments made in its instant Remarks in regard to the rejections made under 35 USC 102 are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715